Title: James Leander Cathcart to James Madison, 17 January 1827
From: Cathcart, James Leander
To: Madison, James


                        
                            
                                Venerable & Esteemed Sir
                            
                            
                                
                                    Washington
                                
                                Jany 17th 1827
                            
                        
                        The much lamented death of the venerable & worthy Mr Jefferson, in which event I most sincerely
                            sympathize with you, his family & the nation, has deprived me of his influence, and if denied the honor which I
                            now most humbly solicit, in any shape that you may be pleased to grant it, I may then conclude that I have not a friend of
                            influence in the World; the inclosed is a copy of a letter from my late venerable friend to Mr James Barbour who in
                            consequence thereof procured for me the situation I now fill, but for the reasons therein set forth I despair of bettering
                            my situation: I could bear this mortification & unmerited neglect with patience myself, because my conscience
                            tells me, I do not deserve it, but when I view my five youngest children growing up without education, my heart bleeds for
                            their future fate, most gracious God, what would be their situation was it to please God to take me away from them, which
                            may be soon expected as I am now in the sixtyeth year of my age; these considerations, the sufferings of my family,
                            & my long services & sacrifices in the public service without reproach, I humbly offer as an excuse for my
                            intruding on your retirement, & hope they will be accepted. For many years I have translated documents from the
                            French, Spanish, Portugueze & Italian languages, which have went through the Departments of State and Navy,
                            & in my accounts have never charged the public one cent for their execution, at the present Session of Congress it
                            is supposed that an appropriation will be made to defray the expense of salary to a translator of foreign languages, to be
                            attached to the Department of State, I have applied to Mr Clay for that appointment, but there are so many applications
                            from those who have influential friends that I despair of success, unless I should be honored with your recommendation
                            & the opinion you entertain of my capacity to perform the duties of that office with honor, & to the
                            advantage of the public, my long & faithful services without friends are of no avail at present; Will you then my
                            good Sir so far befriend me as to write a few lines to Mr Clay in my favor, or if any impediment, or point of etiquette
                            exists, to render that measure inexpedient, will you have the goodness to express to me your opinion of my capacity to
                            fill that office and the claims which I have on the government for employment in my advanced age, after having spent the
                            most active years of life in the service of my country, in difficult, important, & unprofitable situations, which
                            although it would not have so much weight as a letter to the Secretary of State, would nevertheless be of great service to
                            me—
                        That your valuable life may be long preserved in the enjoyment of every blessing which this world afford is
                            the most sincere prayer, of your much attached grateful Obnt & distressed Servt
                        
                            
                                James Leander Cathcart
                            
                        
                    